DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is in response to the application filed on 09/08/2017. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted have been considered by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim(s) 1-7, 11-14, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  GUTIERREZ et al. [US 20150350500, - see Abstract; paras. 0002, 0005-0008, 0032, 0034, 0037, 0041-0047, 0049] in view of Lopata et al. [US 20030202330 A1, - see Abstract; paras. 0053; 0178-0186; 0198]
Claim 1.    GUTIERREZ et al. [US 20150350500] discloses [e.g. Figs. 4-8], A micro-electrical-mechanical system (MEMS) assembly comprising:  a micro-electrical-mechanical system (MEMS) actuator configured to be coupled, on a lower surface, to a printed circuit board; an image sensor assembly coupled to an upper surface of the micro-electrical-mechanical system (MEMS) actuator; and a holder assembly coupled to and positioned with respect to the micro-electrical-mechanical system (MEMS) actuator. ; 2.  wherein the printed circuit board includes: a flat metal plate to allow for the coupling of the micro-electrical-mechanical system (MEMS) actuator and the printed circuit board.  3.  wherein the printed circuit board includes: a recess for receiving the micro-electrical-mechanical system (MEMS) actuator.  4.   further comprising:  an autofocus actuator coupled to the holder assembly.  5.    The micro-electrical-mechanical system (MEMS) assembly of claim 4 further comprising: a lens assembly coupled to the autofocus actuator. 6.   further comprising: a IR filter positioned between the autofocus actuator and the holder assembly. 7.   wherein the holder assembly includes: one or more shock impact assemblies configured to define a maximum amount of z-axis movement for the micro-electrical-mechanical system (MEMS) actuator in response to an impact. 11.  wherein the holder assembly further includes: one or more spacer assemblies (e.g. para. 0041) configured to position the holder assembly with respect to the micro-electrical-mechanical system (MEMS) actuator.  (see Abstract; paras. 0002, 0005-0008, 0032, 0034, 0037, 0041-0047, 0049)
GUTIERREZ fails to disclose, wherein the holder assembly includes:  one or more clearance troughs configured to provide clearance for one or more electrical connectors, and one or more strengthening ribs (as mechanical structures of frame) configured to span the one or more clearance troughs and stiffen the holder assembly.
Lopata et al. [US 20030202330 A1] teaches [Fig. 8C], wherein the holder assembly includes: one or more clearance troughs (as recesses) configured to provide clearance for one or more electrical connectors, and one or more strengthening ribs (as mechanical structures of frame) (see paras. 0053; 0178-0186; 0198)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the holder assembly of GUTIERREZ to include the structures of Lopata, because it provides improved structural alignment and increase stability of electrical connections.
Claim 12.    A holder assembly configured to be coupled to and positioned with respect to a micro-electrical-mechanical system (MEMS) actuator, the holder assembly comprising: one or more spacer assemblies (see e.g. para. 0041) configured to position the holder assembly with respect to the micro-electrical-mechanical system (MEMS) actuator.
GUTIERREZ fails to disclose, one or more clearance troughs configured to provide clearance for one or more electrical connectors of the micro-electrical-mechanical system (MEMS) actuator; and one or more strengthening ribs configured to span the one or more clearance troughs and stiffen the holder assembly, wherein the holder assembly is configured to receive an autofocus actuator..
Lopata et al. [US 20030202330 A1] teaches [Fig. 8C], one or more clearance troughs configured to provide clearance for one or more electrical connectors of the micro-electrical-mechanical system (MEMS) actuator; and one or more strengthening ribs configured to span the one or more clearance troughs and stiffen the holder assembly, wherein the holder assembly is configured to receive an autofocus actuator. (see paras. 0053; 0178-0186; 0198)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the holder assembly of GUTIERREZ to include the structures of Lopata, because it provides improved structural alignment and increase stability of electrical connections.
13.    GUTIERREZ et al. [US 20150350500] discloses [e.g. Figs. 4-8], further comprising: one or more shock impact assemblies configured to define a maximum amount of z-axis movement for the micro-electrical-mechanical system (MEMS) actuator in response to an impact. 14.    The holder assembly of claim 13 wherein the maximum amount of z-axis movement for the micro-electrical-mechanical system (MEMS) actuator is 35 micrometers. 15.    The holder assembly of claim 12 wherein the holder assembly is configured to receive an autofocus actuator.  (see Abstract; paras. 0002, 0005-0008, 0032, 0034, 0037, 0041-0047, 0049)
18.    GUTIERREZ et al. [US 20150350500] discloses [e.g. Figs. 4-8], A holder assembly configured to be coupled to and positioned with respect to a micro-electrical-mechanical system (MEMS) actuator, the holder assembly comprising:  one or more spacer assemblies (e.g. para. 0041) configured to position the holder assembly with respect to the micro-electrical-mechanical system (MEMS) actuator (see Abstract; paras. 0002, 0005-0008, 0032, 0034, 0037, 0041-0047, 0049)
GUTIERREZ fails to disclose, one or more clearance troughs configured to provide clearance for one or more electrical connectors and one or more strengthening ribs configured to span the one or more clearance troughs and stiffen the holder assembly.
Lopata et al. [US 20030202330 A1] teaches [Fig. 8C], one or more clearance troughs (as recesses) configured to provide clearance for one or more electrical connectors, and one or more strengthening ribs (as mechanical structures of frame) configured to span the one or more clearance troughs and stiffen the holder assembly. (see paras. 0053; 0178-0186; 0198)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the holder assembly of GUTIERREZ to include the structures of Lopata, because it provides improved structural alignment and increase stability of electrical connections.
19.    GUTIERREZ et al. [US 20150350500] discloses [e.g. Figs. 4-8], further comprising: one or more shock impact assemblies configured to define a maximum amount of z-axis movement for the micro-electrical-mechanical system (MEMS) actuator in response to an impact. (see Abstract; paras. 0002, 0005-0008, 0032, 0034, 0037, 0041-0047, 0049)

Claim(s) 8, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over              GUTIERREZ et al. [US 20150350500].
8, 20.    GUTIERREZ fails to disclose, wherein the maximum amount of z-axis movement for the micro-electrical-mechanical system (MEMS) actuator is 35 micrometers. 
Regarding claim(s) 8, 20 GUTIERREZ et al. [US 20150350500] discloses [e.g. Figs. 4-8], discloses the claimed invention except for the maximum movement of 35 micrometers.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate 35 micrometers, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative 

In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY E. LEE III whose telephone number is (571)270-1525.  The examiner can normally be reached on 7:30a-5:00p (M-TH) (cst).

If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/HENRY E LEE III/Examiner, Art Unit 2838